Citation Nr: 9928567
Decision Date: 09/30/99	Archive Date: 12/06/99

DOCKET NO. 89-19 626               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Whether new and material evidence has been received sufficient
to reopen a claim for entitlement to service connection for a
psychiatric disorder, including organic brain syndrome and mental
retardation, claimed as the residuals of sunstroke.

2. Whether new and material evidence has been received sufficient
to reopen a claim for entitlement to service connection for a lower
back disability, claimed as a residual of sunstroke.

3. Whether new and material evidence has been received sufficient
to reopen a claim for entitlement to service connection for
myocarditis, claimed as a residual of sunstroke.

4. Whether new and material evidence has been received sufficient
to reopen a claim for entitlement to service connection for
hypertension, claimed as a residual of sunstroke.

5. Whether new and material evidence has been received sufficient
to reopen a claim for entitlement to service connection for
rheumatoid arthritis, claimed as a residual of sunstroke.

6. Entitlement to a compensable evaluation for duodenal ulcer
disease.

WITNESS AT HEARING ON APPEAL

Appellant' spouse

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service from July 1953 to May 1955.

This matter originally came before the Board of Veterans' Appeals
(hereinafter the Board) on appeal from an August 1988 rating
decision of the Department of Veterans Affairs (VA) Regional Office
(RO), in Montgomery, Alabama. In that decision, the RO declined to
reopen the veteran's claim for entitlement to service connection
for a psychiatric disorder, myocarditis, hypertension, rheumatoid
arthritis, a right inguinal hernia, and a lower back disorder, all
claimed as residuals of sunstroke. 1 The decision also denied
entitlement to a nonservice-connected pension and to a compensable
evaluation for duodenal ulcer disease.
-----------------------------------------------------------------
1 Previously the Board had denied service connection for sunstroke
residuals with anxiety. Board Decision, November 18, 1959. The
Board then denied service connection for sunstroke residuals
consisting of epilepsy, anxiety, duodenal ulcer disease,
hypertension, rheumatoid arthritis, and a back disorder. Board
Decision, September 4, 1963. Then in 1967, the Board granted
service connection duodenal ulcer disease, on

- 2 - 

Then a hearing was held in Washington, D.C., in August 1990, before
Jack W. Blasingame and Dr. C. A. Quarles, who were the Board
members that rendered a determination in this claim. The veteran's
spouse provided testimony before those Board members. A transcript
of the hearing was produced and was kept on file at the Board.
Following that hearing and after reviewing the claims folder, the
Board denied the veteran's appeal in November 1990.

The veteran was notified of the Board's determination and he
appealed to the United States Court of Veterans Appeals hereinafter
known as the Court. [This body has since been redesignated at the
United States Court of Appeals for Veterans Claims.] Pursuant to a
joint motion for remand filed on be half of both parties, the Court
issued an Order that vacated the Board's November 1990 decision.
See [citation redacted].
The Order also remanded the claim to the Board for further action.
Responding to the Court's action, the Board remanded the case to
the RO for further development. Board Remand, December 7,1993.

After the claim was returned to the Board, in June 1995 the file
was referred to an independent medical expert for an opinion
concerning the veteran's various claimed sunstroke residuals. The
opinion was returned to the Board, and the Board, in accordance
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the
appellant's attorney in an August 1995 letter of the additional
evidence developed, and provided an opportunity to respond. The
representative subsequently provided additional comments concerning
the veteran's claim involving a nonservice-connected pension.
Additional arguments or comments were not proffered.

The Board then issued a decision dated December 6, 1995. In that
decision, the Board granted entitlement to a permanent and total
disability rating for pension purposes. The Board, however, denied
the other issues before it. The veteran was

-----------------------------------------------------------------
the basis of direct service incurrence, and denied service
connection for rheumatoid arthritis, hypertension, heart disease,
psychoneurosis, and organic brain syndrome with mental
deterioration, claimed secondary to sunstroke. Board Decision, May
4, 1967.


informed of this and he again appealed to the Court for review. He
did not appeal the decision on the pension issue. Upon review, the
Court issued its decision in the form of an Order. [citation redacted]
[citation redacted].  In that Order, the
Court vacated the Board's December 1995 decision which dealt with
the issues of entitlement to a compensable evaluation and whether
new and material evidence had been presented.

One week later the Court issued another Order that denied the
appellant's motion to disregard. [citation redacted]
[citation redacted][not published]. The veteran then contacted
the Court and requested reconsideration of its previous decision.
The Court denied the veteran's request for reconsideration. See
[citation redacted]
[citation redacted]

The Court then received from the veteran a document captioned
"Motion". The Court interpretted this document to be a petition for
extraordinary relief that would compel the Board to take immediate
action on the matter remanded by the Court in November 1998. Upon
reviewing the evidence, the Court determined that the remedy of
mandamus was not in order, and it denied the veteran's motion.
[citation redacted]. The
veteran filed another petition with the Court in June 1999 that
basically mirrored his first petition for the issuance of a writ of
mandamus. The Court issued a further Order denying the veteran's
motion for extraordinary relief in the nature of mandamus. 
[citation redacted].

Following the last action by the Court, the claim was returned to
the Board for review. In August 1999, the Board issued a decision
concerning the eligibility for payment of attorney fees from past-
due benefits. In the Matter of the Fee Agreement of William M.
Halin in the Claim of H. D. [redacted], August 3, 1999. The Board, 
in that decision, awarded attorney fees.

With respect to whether the veteran now has a representative, the
following is provided. When the veteran originally filed his appeal
with the Board, he did not have representation. After the Board
denied his claim in November 1990, he

4 - 

obtained the services of Mr. Gregory J. McKay, Esquire, of the law
firm Clark & James, Birmingham, Alabama. During the course of the
first appeal to the Court, Mr. McKay's duties were taken over first
by Ms. Peggy H. Cook, Esquire, and then Mr. William M. Hanlin,
Esquire. Both Ms. Cook and Mr. Hanlin were employed by Clark &
James, and Mr. Hanlin is considered by the Board to be the
successor attorney.

Mr. Hanlin was considered the veteran's representative when the
Board issued its December 1995 decision. Although Mr. Hanlin did
not file a motion to withdraw from the case, in accordance with 38
C.F.R. 20.608, until July 12, 1999, from a reading of the claims
folder it appears that for all intensive purposes Mr. Hanlin did
remove himself therefrom shortly thereafter. That is, the claims
folder shows that Mr. Hanlin pursued payment of attorney fees that
were due to him as a result of the grant of entitlement of pension
benefits - for that purpose, Mr. Hanlin remained as the attorney of
record. However, when the veteran appealed the December 1995 Board
Decision, Mr. Hanlin did not have contact with the Court. All
documents filed were between the veteran and the Court, and all
correspondence from the Court was addressed solely to the veteran -
 not Mr. Hanlin or the law firm of Clark & James. The Board further
notes that when the veteran requested extraordinary relief from the
Court in 1999, the veteran requested such relief, not Mr. Hanlin.

Then in July 1999, Mr. Hanlin submitted a motion to withdraw his
services. Such a motion was accomplished in accordance with 38
C.F.R. 20.608 (1998). [After an appeal has been certified to the
Board, a representative may not withdraw services as a
representative unless good cause is shown on motion.] As required
by paragraph (b)(2) of this regulation, Mr. Hanlin notified the
veteran of his intent to withdraw and he cited various reasons for
said withdrawal.

Specifically, Mr. Hanlin stated that the veteran and his spouse
were dissatisfied with the services provided to them because Mr.
Hanlin had not been able to obtain all of the benefits previously
requested by the veteran. Mr. Hanlin further wrote that there was
a disagreement concerning his fees and a lack of confidence on the
part of the veteran and his wife with Mr. Hanlin's abilities and
services. A response from the veteran was not forthcoming.

- 5 - 

Recently the Board has received additional information from Mr.
Hanlin concerning his advisory relationship with the veteran. Mr.
Hanlin forwarded to the Board a letter, dated August 20, 1999,
repeating his request that he not be considered the veteran's
accredited representative. Mr. Hanlin enclosed a copy of a letter
the veteran had sent to Mr. Hanlin. In that letter, the veteran
expressed a lack of trust on the part of Mr. Hanlin.

It is clear to the Board that there has been a breakdown of trust
and confidence between the veteran and Mr. Hanlin. Moreover, the
Board is disinclined to force Mr. Hanlin to continue in a situation
that has, in the Board's opinion, become overly stressful,
burdensome, and impractical. In view of the facts recited above, it
is the Board's decision that the attorney's motion to withdraw from
the case is granted.

REMAND

As reported, the Court issued a decision in November 1998 that
vacated the Board's December 1995 decision. [citation redacted],
[citation redacted].  The issues affected by the
Order were those involving new and material evidence and an
increased evaluation. Specifically, the Court held that the claim
should be remanded and the case decided based on the pronouncements
made by the U.S. Court of Appeals for the Federal Circuit in Hodge
v. West, 155 F. 3d 1356 (Fed. Cir. 1998). The Hodge case overturned
the test for new and material evidence pronounced by the Court in
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Court also wrote that because the Board did not apply the
precepts of Karnas v Derwinski, 1 Vet. App. 308 (1991) to the case,
the issue concerning an increased evaluation was being vacated and
returned to the Board for review. The Court, in Karnas, said that
where new rating criteria comes into effect while a veteran's claim
is pending, the veteran is entitled to have his claim considered
under the rating criteria most favorable to his claim. In this
situation, the rating criteria used to evaluate the veteran's
duodenal ulcer disease changed and the criteria most

- 6 -                                                             
   
beneficial to the veteran was not applied, and thus, the claim was
returned by the Court for further processing.

Accordingly, this case is REMANDED to the RO for readjudication in
accordance with Hodge and Karnas. The veteran is put on notice that
he has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999). If the decision
remains unfavorable, the veteran and his representative, if any,
should be given a supplemental statement of the case and allowed
sufficient time for a response. Thereafter, the claim should be
returned to the Board for further consideration. No action is
required of the veteran until he is contacted by the regional
office. The purpose of this REMAND is to ensure due process.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACK W. BLASINGAME
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

- 7 - 

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1998).

- 8 - 



